UNITED STATES DISTRICT COURT                                         CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                         MINUTE ORDER

BEFORE: STEVEN I. LOCKE                                              DATE: 5/1/2019
        U.S. MAGISTRATE JUDGE                                        TIME: 10:30 am

CASE: CV 14-7489(JFB) Lorito v. County of Suffolk et al

TYPE OF CONFERENCE: STATUS                           FTR:

APPEARANCES:
     For Plaintiff:    Matthew Berman

       For Defendant: No appearance

THE FOLLOWING RULINGS WERE MADE:
☐    Scheduling Order entered.

☐      The court has adopted and So Ordered the joint proposed scheduling order [        ]
       submitted by the parties.

☐      The Joint Pretrial Order is accepted for filing and the action is deemed ready for trial.
       The action will be tried in accordance with the discretion and the trial calendar of the
       District Judge.

☒      Other: No appearance from defendants.

COURT APPEARANCES:
The following conference(s) will be held in courtroom 820 of the Central Islip courthouse:

           5/9/19 at 4:00 pm                : Status conference


                                                     SO ORDERED

                                                     /s/Steven I. Locke
                                                     STEVEN I. LOCKE
                                                     United States Magistrate Judge
